Exhibit 10.11
 
Execution Copy
 
VOGHERA PET PREFORM SUPPLY AND LEASE OF RELATED ASSETS AGREEMENT
 
THIS IS A VOGHERA PET PREFORM SUPPLY AND LEASE OF RELATED ASSETS AGREEMENT (the
“Agreement”), dated as of November 12, 2002, by and among Crown Cork Italy
S.p.A., an indirect subsidiary of Crown (“Supplier”) and Constar Plastics of
Italy S.r.l., an indirect subsidiary of Constar (“Purchaser”).
 
Background
 
Supplier will supply directly to the Constar Customers on Purchaser’s behalf and
Purchaser will purchase from Supplier on the terms and conditions set forth
herein, PET preforms presently manufactured at Supplier’s facility in Voghera,
Italy (the “Voghera Facility”).
 
Terms
 
NOW, THEREFORE, in consideration of the mutual covenants herein and intending to
be legally bound hereby, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.    Certain Definitions.    Capitalized terms not defined in this Agreement
shall have the meanings ascribed to them in the Corporate Agreement, dated as of
the date hereof, between Crown and Constar. As used in this Agreement, the
following terms shall have the respective meanings set forth below:
 
1.1.1.    “AAA” has the meaning set forth in Section 7.4.
 
1.1.2.    “Affiliate” of any Person means any Person, directly or indirectly,
controlling, controlled by or under common control with such Person.
 
1.1.3.    “Agreement” has the meaning set forth in the preamble to the
Agreement.
 
1.1.4.    “Bankruptcy Event” means with respect to any party, as applicable, (a)
the making by such party of any assignment for the benefit of creditors of all
or substantially all of its assets or the admission by such party in writing of
inability to pay all or substantially all of its debts as they become due; (b)
the adjudication of such party as bankrupt or insolvent or the filing by such
party of a petition or application to any tribunal for the appointment of a
trustee or receiver for such party or any substantial part of the assets of such
party; or (c) the



--------------------------------------------------------------------------------

commencement of any voluntary or involuntary bankruptcy proceedings (and, with
respect to involuntary bankruptcy proceedings, the failure to be discharged
within 60 days), reorganization proceedings or similar proceeding with respect
to such party or the entry of an order appointing a trustee or receiver or
approving a petition in any such proceeding.
 
1.1.5.    “Business Day” shall mean any day other than a Saturday, a Sunday or a
day on which banks in Rome, Italy are authorized or obligated by law or
executive order to not open or remain closed.
 
1.1.6.    “Constar” means Constar International Inc., a Delaware corporation.
 
1.1.7.    “Constar Customers” has the meaning set forth in Section 2.1.
 
1.1.8.    “Control,” “controlled by” and “under common control with”, as applied
to any Person, means the possession, directly or indirectly, of the power to
direct the vote of a majority of the votes that may be cast in the election of
directors (or other Persons acting in similar capacities) of such Person or
otherwise to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise.
 
1.1.9.    “Crown” means Crown Cork & Seal Company, Inc., a Pennsylvania
corporation.
 
1.1.10.    “Force Majeure Event” has the meaning set forth in Section 6.4.
 
1.1.11.    “Full Industrial Cost” means the sum of direct costs plus a
reasonable share of overhead costs.
 
1.1.12.    “Initial Term” has the meaning set forth in Section 6.1.
 
1.1.13.    “Lease” has the meaning set forth in Section 5.1.
 
1.1.14.    “Margin” means the difference between total sales to Constar
Customers less the cost paid for related PET Preforms to Supplier and less the
depreciation on the assets sold by the Supplier to the Purchaser.
 
1.1.15.    “Person” means an individual, a corporation, a partnership, an
association, a governmental entity, a trust or other entity or organization.
 
1.1.16.    “PET” shall mean polyethylene terephthalate.
 
1.1.17.    “PET Preforms” means all existing types of PET preforms manufactured
at the Voghera Facility as of the Initial Public Offering Date, which types of
PET preforms are set forth, for the avoidance of doubt, on Schedule A hereto
(the “Existing PET Preforms”). PET Preforms shall also include any other PET
preforms that are identified and mutually agreed upon by Supplier and Purchaser
after the Initial Public Offering Date from time to time (the “New PET
Preforms”).
 
1.1.18.    “Production Request” has the meaning set forth in Section 2.1.
 
1.1.19.    “Purchaser” has the meaning set forth in the preamble to the
Agreement.
 
1.1.20.    “Release Request” has the meaning set forth in Section 2.1.



2



--------------------------------------------------------------------------------

 
1.1.21.    “Supplier” has the meaning set forth in the Preamble to the
Agreement.
 
1.1.22.    “Term” has the meaning set forth in Section 6.1.
 
1.1.23.    “Transfer Date” has the meaning set forth in Section 5.1.
 
1.1.24.    “Voghera Assets” means those assets set forth in Schedule C.
 
1.1.25.    “Voghera Facility” has the meaning set forth in the Background
section of this Agreement.
 
ARTICLE II
 
PURCHASE OF REQUIREMENTS
 
2.1.    Purchase Requirements.
 
(a)  Subject to the other provisions of this Article II, Purchaser agrees to
purchase from Supplier 100% of Purchaser’s requirements for PET Preforms for
Purchaser’s customers specified on Schedule B hereto (the “Constar Customers”).
 
(b)  At least 31 days prior to the beginning of each year, Purchaser shall
provide Supplier with a non-binding forecast for the PET Preforms that it will
purchase from Supplier during such year, which shall represent a good faith
estimate of Purchaser’s requirements for PET Preforms for the Constar Customers.
On or before the 15th day of each month, Purchaser shall submit a firm order for
production during the following month (a “Production Request”), which shall not
exceed 20 million PET Preforms, and a non-binding forecast for the following two
months, which forecast shall represent a good faith estimate of Purchaser’s
requirements for such two months. Purchaser shall be deemed to purchase, and
shall be responsible for payment to Supplier for, any PET Preforms manufactured
by Supplier in response to a Production Request, regardless of whether Purchaser
submits a Release Request for such PET Preforms. In addition, to maximize
utilization of the Voghera Assets, Supplier may produce PET Preforms based upon
Purchaser’s non-binding forecasts. If Purchaser provides its written consent to
such production, Purchaser shall be deemed to purchase, and shall be responsible
for payment to Supplier for, any PET Preforms manufactured by Supplier in
response to such forecast, regardless of whether Purchaser submits a Release
Request for such PET Preforms. At any time that Supplier is holding greater than
20 million PET Preforms in inventory at the Voghera Facility in response to
Production Requests or approved production based on Purchaser’s forecasts,
Supplier shall promptly notify Purchaser of the number and type of PET Preforms
held in inventory and shall not be obligated to accept Production Requests or to
produce and hold PET Preforms until such inventory is reduced below 20 million
PET Preforms.
 
(c)  From time to time Purchaser may submit requests to release PET Preforms for
shipment (“Release Requests”) to Supplier. So long as the aggregate amount of
PET Preforms released during a month does not exceed that month’s Production
Request and agreed existing
 



3



--------------------------------------------------------------------------------

stockholdings, Supplier shall satisfy any Release Request; provided, that
Supplier shall not be obligated, but shall use commercially reasonable efforts,
to ship PET Preforms pursuant to a Release Request on less than 5 days notice.
In the event that the aggregate amount of PET Preforms released during a month
exceeds that month’s Production Request and agreed existing stockholdings,
Supplier shall use its commercially reasonable efforts to satisfy the Release
Request; provided, however, that in no event shall Supplier be obligated to
utilize production equipment other than the Voghera Assets. With respect to
Release Requests that (in the aggregate, if applicable) do not exceed the
relevant month’s Production Request, Supplier will ship no less than 95% of the
released PET Preforms to the Constar Customers, as directed by Purchaser, OTIF
(on time, in full). The measurement of OTIF shipments shall conform to historic
practices of the Voghera Facility. If Supplier is unable to satisfy a Release
Request, Supplier shall promptly notify Purchaser. After such notification,
Purchaser may, at its option, direct Supplier to resequence utilization of the
Voghera Assets to satisfy the Release Request; provided, however, that, in the
event that the aggregate amount of PET Preforms released during a month exceeds
that month’s Production Request, Supplier shall be under no obligation to
resequence utilization of the Voghera Assets if such resequencing would
adversely effect Supplier’s other operations at the Voghera Facility. If
Supplier is unable to satisfy a Release Request that (in the aggregate, if
applicable) did not exceed the relevant month’s Production Request and Purchaser
is able to secure an alternative supply, such PET Preforms shall not be included
in calculating the requirements commitment in clause (a) above. Purchaser shall
be deemed to purchase, and shall be responsible for payment to Supplier for, any
PET Preforms shipped by Supplier in response to a Release Request, regardless of
whether the Constar Customer ultimately pays Purchaser for such PET Preforms.
Supplier shall not be responsible for collecting payment from the Constar
Customer for PET Preforms manufactured and shipped hereunder.
 
(d)  Consistent with historic practices at the Voghera Facility, Purchaser shall
provide Supplier, or shall direct the Constar Customers to provide Supplier, at
Supplier’s cost, with resin necessary to produce the PET Preforms. All invoices
from Purchaser or a Constar Customer to Supplier for resin shall be paid by
Supplier on or before the last day of the month containing the date which is 70
days after the invoice date. Supplier shall not be deemed to breach this
Agreement as a result of, and shall have no liability to Purchaser for, any
failure to perform its obligations hereunder that results from the failure of
Purchaser or the Constar Customers to provide Supplier with resin necessary to
produce the PET Preforms.
 
(e)  Within 30 calendar days of the end of each three-month period ending March
31, June 30, September 30 and December 31 of each year during the Term,
Purchaser shall provide Supplier a certificate from a member of it’s senior
management attesting to Purchaser’s conformance to its obligations under Section
2.1(a) of this Agreement during such three-month period. If Purchaser does not
provide such certificate to Supplier within such 30 calendar day period or upon
Supplier’s request, Purchaser shall permit Supplier’s outside accountants to
access the books and records of Purchaser in order to review the books and
records relating to purchases of such PET Preforms by the Constar Customers.
 
(f)  Notwithstanding the foregoing, Supplier shall not be required to
manufacture and/or ship any specific PET Preforms if Supplier reasonably
determines that any such



4



--------------------------------------------------------------------------------

 
manufacture or shipment will result in a material violation of any applicable
governmental laws or regulations.
 
(g)  The parties agree to use good faith efforts to modify the provisions of
this Section 2 if either party is unsatisfied with the operation of such
provisions; provided, that no party shall be under any obligation to agree to
any such changes.
 
ARTICLE III
 
PRICE
 
3.1.    Pricing.    (a)  For Existing PET Preforms, Purchaser will pay to
Supplier the prices set forth on Schedule A hereto for the relevant PET Preforms
purchased pursuant to this Agreement.
 
(b)  For New PET Preforms, mutually agreeable pricing will be established
between Supplier and Purchaser on a case-by-case basis. Supplier shall have no
obligation to supply, and Purchaser shall have no obligation to purchase, New
PET Preforms for which pricing cannot be agreed upon and any such New PET
Preforms shall not be calculated in the requirements commitment set forth in
Section 2.1(a). If pricing of New PET Preforms is agreed upon, such New PET
Preforms shall be calculated in such requirements commitment.
 
ARTICLE IV
 
DELIVERY
 
4.1.    Delivery.    Delivery of all PET Preforms sold under this Agreement
shall be F.O.B. Supplier at the Voghera Facility. Title and risk of loss or
damages to all PET Preforms shall pass to Purchaser upon shipment, F.O.B. point,
by Supplier to Purchaser. Purchaser shall pay for all freight and other costs
associated with shipment of PET Preforms to the location of delivery. For PET
Preforms delivered F.O.B. Supplier, Supplier shall furnish the facilities and
personnel for loading PET Preforms at the F.O.B. point.
 
4.2.    Payment.    Supplier shall provide invoices to Purchaser for PET
Preforms and, if applicable, shipping or other charges upon the earlier of (i)
release of such PET Preforms pursuant to a Release Request or (ii) 90 days from
the date of acceptance of the Production Request pursuant to which such PET
Preforms were produced. All invoices from Supplier to Purchaser for PET Preforms
shall be paid by Purchaser on or before the last day of the month containing the
date which is 40 days after the invoice date.



5



--------------------------------------------------------------------------------

 
ARTICLE V
 
LEASE OF RELATED ASSETS
 
5.1.    Lease and Removal of Voghera Assets.    The Voghera Assets shall remain
at the Voghera Facility and Supplier shall, subject to the terms and conditions
set forth in this Article V, lease the Voghera Assets from Purchaser for the
Term (the “Lease”). Within 90 days after the last day of the Term, Purchaser
shall remove, at its expense, and shall be solely responsible for removing, the
Voghera Assets from the Voghera Facility (the “Transfer Date”). Purchaser shall
provide Supplier with written notice of the Transfer Date at least 60 Business
Days prior to the Transfer Date. If the Voghera Assets shall not be removed on
or prior to the Transfer Date, Purchaser shall reimburse Supplier all costs and
expenses incurred by Supplier on account of maintaining and storing the Voghera
Assets at the Voghera Facility, and any other incidental, consequential or other
damages or losses incurred by Supplier as a result of such non-removal until
Purchaser removes the Voghera Assets. Notwithstanding the preceding sentence or
anything else in this Agreement to the contrary, Supplier shall have no
responsibilities or obligations of any kind, including, without limitation, as
to operation, storage, insurance or maintenance, with respect to the Voghera
Assets after the Transfer Date.
 
5.2.    Rent.    Consideration for the lease of Voghera Assets from Purchaser to
Supplier for the Term is incorporated in the prices for Existing PET Preforms
included in Schedule A and will be included in the prices for any New PET
Preforms.
 
5.3.    Insurance.    Supplier shall maintain adequate insurance with respect to
the Voghera Assets insuring against such risks customarily insured against in
accordance with Supplier’s practice until their removal from the Voghera
Facility by Purchaser in accordance with Section 5.1 or until 90 days after the
Term, whichever is earlier. Supplier shall, upon Purchaser’s reasonable request,
provide evidence of insurance and appropriate loss payable endorsements in favor
of Purchaser. Purchaser hereby assumes and shall bear the entire risk of damage,
whether or not insured against, of the Voghera Assets arising out of the
operation of the Voghera Assets or arising out of Purchaser’s breach of this
Agreement, negligence or willful misconduct.
 
5.4.    Maintenance and Improvements.    During the Term, Supplier shall perform
all maintenance reasonably required to keep the Voghera Assets in good operating
order, repair, condition and appearance and in accordance with normal industry
standards, normal wear and tear and impairments of value excepted.
Notwithstanding the foregoing, Purchaser, and not Supplier or any of its
Affiliates, shall be obliged to conduct, or cause to be conducted, mold
refurbishments reasonably required to maintain the Voghera Assets and shall be
responsible for the cost of repairing or replacing any Voghera Assets that are
defective or malfunctioning (except to the extent that such defects or
malfunctions arise as a result of Supplier’s failure to maintain the Voghera
Assets in accordance with the first sentence of this Section 5.4). Prior to the
start of each calendar year, Supplier shall provide Purchaser with an estimate
of capital investments with respect to the Voghera assets for the next year.
Neither Supplier nor any of its



6



--------------------------------------------------------------------------------

Affiliates shall make any capital expenditures in respect of capital investments
with respect to the Voghera Assets without the prior written consent of
Purchaser. Upon receipt of such consent, Supplier shall make, or cause to be
made, such capital expenditures and shall invoice Purchaser for any expenses
incurred in undertaking such capital expenditures. If Purchaser does not consent
to, or agree to reimburse Supplier for any such capital expenditures, neither
Supplier nor any of its Affiliates shall have any obligation to make such
capital expenditures and none of them shall be liable for any interruptions or
deficiencies if the supply of PET Preforms under this Agreement, any
deterioration of the Voghera Assets or any other liability, arising out of or
resulting from the failure to make any such capital expenditure. The parties
agree that capital expenditures subject to approval and reimbursement by
Purchaser shall not include costs associated with routine maintenance (other
than mold refurbishments) covered by the first sentence of this Section 5.4.
 
5.5.    Warranties.    During the Term, Purchaser assigns to Supplier, and
Supplier may have the benefit of any and all manufacturers’ warranties, service
agreements and patent indemnities (copies of same to be provided to Supplier),
if any, with respect to the Voghera Assets, to the extent assignable by
Purchaser, until they are removed by Purchaser.
 
5.6.    No Interference.    Purchaser covenants that it shall not grant or
convey any interest that, if used or enjoyed in accordance with its terms, would
interfere with the use, enjoyment, or operation of the Voghera Assets by
Supplier, its Affiliates or their respective permitted successors, assigns or
subtenants at any time prior to the removal of the Voghera Assets by Purchaser;
provided, that Purchaser shall be permitted to grant a security interest in the
Voghera Assets to secure the indebtedness of Purchaser or any of its Affiliates.
 
5.7.    Possession and Quiet Enjoyment.    Purchaser covenants with Supplier
that Supplier and its Affiliates will enjoy quiet possession of the Voghera
Assets and the right to use the Voghera Assets free from claims of persons in
possession and third parties claiming rights thereto.
 
5.8.    Access.    Prior to the Transfer Date, representatives of Purchaser may,
at their own expense, during normal business hours and upon reasonable notice,
inspect the Voghera Assets and have access to the employees whose primary
responsibilities relate to the Voghera Assets; provided, that a representative
of Supplier shall be present at all such times; and, provided, further, that no
exercise of such inspection shall materially interfere with the normal operation
of the Voghera Assets or the business of Supplier.
 
ARTICLE VI
 
TERM, DEFAULT AND OTHER PROVISIONS
 
6.1.    Term.    This Agreement shall commence upon the Initial Public Offering
Date and shall continue until December 31, 2003 (the “Initial Term”). Subject to
Purchaser’s ability to obtain at least one renewal of the supply agreement from
Constar Customers, Purchaser hereby agrees to purchase from Supplier 100% of
Purchaser’s requirements for PET Preforms for Constar Customers provided that
terms and conditions offered by Supplier are arm’s length and, in particular,
the sale price allows the Purchaser a margin of at least 5% on sales to Constar
Customers and does not exceed Supplier’s Full Industrial Cost increased by a 5%
mark-up.



7



--------------------------------------------------------------------------------

 
6.2.    Events of Default.    (a)  The following shall be considered events of
default and shall give rise to a right of Supplier to terminate this Agreement
within 45 days of Supplier’s discovery of such event of default: (i) Purchaser
fails to make timely payments for invoiced PET Preforms, subject to a 30-day
cure period after notice regarding such breach, (ii) Purchaser materially
breaches any other applicable provision of this Agreement, subject to a 30-day
cure period after notice regarding such breach or (iii) Purchaser or Constar
experiences a change of Control such that Purchaser or Constar is controlled by
a competitor of either Constar or Crown (provided that such termination shall
not be effective until six months from the date of the Change of Control). If
Purchaser or Constar suffers a Bankruptcy Event, Supplier shall have the right
to unilaterally make reasonable modifications to the payment terms set forth in
Section 4.2 of the Agreement at any time after such Bankruptcy Event. Supplier
shall promptly notify Purchaser of any such modifications to the payment terms
of this Agreement.
 
(b)  The following shall be considered events of default and shall give rise to
a right of Purchaser to terminate this Agreement within 45 days of Purchaser’s
discovery of such event of default: (i) Supplier materially breaches any
applicable provision of this Agreement, subject to a 30-day cure period after
notice regarding such breach or (ii) Supplier or Crown experiences a change of
Control such that Supplier or Crown is controlled by a competitor of either
Constar or Crown (provided that such termination shall not be effective until
six months from the date of the Change of Control).
 
(c)  Each party shall provide the other party with prompt notice upon discovery
of a default by the other party; provided, that failure to give such notice
shall not limit or restrict the ability of a party to terminate this Agreement
subject to the cure periods provided in this Section 6.2.
 
6.3.    No Waiver.    If the party not in default continues to make or accept
shipments, as the case may be, despite the other party’s default, such action
shall not constitute a waiver of the default, or in any way affect the rights
under this Agreement of the party not in default. A waiver by either party of
any breach of any provision shall not constitute a waiver of any other breach of
such provision or of any other provision.
 
6.4.    Force Majeure.    Neither Supplier nor Purchaser shall be responsible
for any failure or delay in performance due to causes beyond the reasonable
control of the affected party that render performance commercially impracticable
(a “Force Majeure Event”). Any party, if affected by any such cause, may, upon
written notice to the other specifying the reasons therefor, reduce its
obligations to the other by an amount not in excess of the quantity that it is
unable to deliver or purchase due to such cause. In the event such a curtailment
by either party continues in whole or in part for a period of 5 continuous days,
then, in the case of a Supplier Force Majeure Event, Purchaser may arrange for
temporary supply of its requirements until Supplier can resume delivery of PET
Preforms to Purchaser, and, in the case of a Purchaser Force Majeure Event,
Purchaser shall use its best efforts to sell to third parties those PET Preforms



8



--------------------------------------------------------------------------------

which would have been delivered to the Constar Customers on Purchaser’s behalf
(in accordance with Purchaser’s delivery schedule) in the absence of such
curtailment. Notwithstanding anything to the contrary in this Agreement, this
provision shall not apply to or otherwise excuse the failure to pay any
uncontested costs or fees due under this Agreement when due (including payment
for PET Preforms produced in accordance with Section 2.1(b), regardless of
whether Purchaser submits a Release Request for such PET Preforms).
 
6.5.    Warranty; Limitation of Liability.    (a)  Supplier warrants that all
PET Preforms sold to Purchaser (i) shall be free from defects in workmanship and
materials, except for any defects arising out of actions taken by or at the
direction of Purchaser or materials provided by or on behalf of Purchaser and
(ii) shall comply with the historical specifications for Existing PET Preforms
and with any agreed upon specifications for New PET Preforms. Supplier’s
liability under this warranty, whether in contract or tort, shall be limited
exclusively to the repayment of the purchase price of the defective PET
Preforms. Supplier will make no other warranties with respect to the PET
Preforms. OTHER THAN THE ABOVE WARRANTY, SUPPLIER MAKES NO WARRANTY, WHETHER OF
MERCHANTABILITY, FITNESS OR OTHERWISE, EXPRESS OR IMPLIED, IN FACT OR BY LAW,
AND SUPPLIER SHALL HAVE NO FURTHER OBLIGATION OR LIABILITY UNDER THE ABOVE
WARRANTY OR WITH RESPECT TO THE PET PREFORMS. SUBJECT TO THE FOLLOWING SENTENCE,
SUPPLIER SHALL IN NO EVENT BE LIABLE FOR PUNITIVE, CONSEQUENTIAL OR INCIDENTAL
DAMAGES.
 
(b)  Purchaser agrees to waive all claims for shortages in the PET Preforms
ordered and received hereunder unless such claims are submitted in writing to
Supplier within 30 days after receipt of notice from the Constar Customer of
such shortage.
 
(c)  Subject to the above provisions, Purchaser shall not bring any other action
arising hereunder unless such action is brought within one year after the date
such cause of action accrues.
 
(d)   Supplier shall not be liable for, and Purchaser assumes responsibility
for, all personal injury and property damage resulting from the handling,
possession, use or resale of the PET Preforms produced hereunder after such PET
Preforms are delivered to the Constar Customer, whether the same is used alone
or in combination with other substances, except to the extent any such personal
injury or property damage results from the willful misconduct of Supplier.
 
6.6.    Confidentiality; Disclosures.
 
6.6.1.    Confidentiality.    The parties agree (a) to maintain all information,
whether in written, oral, electronic or other form, necessary for or utilized or
received pursuant to any terms of this Agreement, as the case may be, including,
without limitation, prices, cost components, payment terms, technical knowledge,
features, know-how, material, manufacturing, Release Requests, Production
Requests, tooling and equipment specifications and other



9



--------------------------------------------------------------------------------

information necessary to carry out the terms of this Agreement, as the case may
be (the “Confidential Information”), as secret and confidential and (b) not to
disclose the Confidential Information to any third person or party (except for
employees, counsel, contractors, customers, consultants or vendors who have a
need to know and are informed of the confidential nature of such information by
the disclosing party). Each party shall accept responsibility and be liable for
any disclosure by any third person of any Confidential Information disclosed to
such third person by such party. The parties will use the same measures to
maintain the confidentiality of the Confidential Information of any other party
in its possession or control that it uses to maintain the confidentiality of its
own Confidential Information of similar type and importance. Notwithstanding the
foregoing, either party or their Affiliates may describe this Agreement in, and
include this Agreement with, filings with the U.S. Securities and Exchange
Commission and any related prospectuses, including such filings or prospectuses
in connection with any offering of securities. Confidential Information will not
include information that (i) is in or enters the public domain without breach of
this Agreement, or (ii) the receiving party lawfully receives from a third party
without restriction on disclosure and, to the receiving party’s knowledge,
without breach of a nondisclosure obligation.
 
6.6.2.    Disclosure to Governmental Agency.    Notwithstanding the foregoing,
each party shall be permitted to disclose the Confidential Information and/or
any portion thereof (i) to a governmental agency or authority as required in
response to a subpoena therefor, (ii) in connection with formal requests for
discovery under applicable rules of civil procedure in a legal action before a
court of competent jurisdiction to which such party is a party and (iii) as
otherwise required by law; provided, however, that, in any such case, each party
shall notify the other party as early as reasonably practicable prior to
disclosure to allow such party to take appropriate measures to preserve the
confidentiality of such information at the expense of such party.
 
6.6.3.    Ownership of Information.    All Confidential Information supplied or
developed by either party will be and remain the sole and exclusive property of
the party who supplied or developed it; provided, however, that any inventions,
discoveries, technical knowledge or know-how relating to the manufacture or sale
of PET preforms or containers and arising from the Voghera Assets or the
production of PET Preforms pursuant to this Agreement shall belong exclusively
to Purchaser and Supplier hereby irrevocably and unconditionally assigns and
transfers to Purchaser all rights of every kind, nature or description that
Supplier may have in or to such inventions, discoveries, technological knowledge
or know-how.
 
6.6.4.    Return of Confidential Information.    Upon the written request of a
party which has disclosed information covered by Section 6.6 in written, printed
or other tangible form, all such readily available information and all copies
thereof, including samples or materials, and all notes or other materials
derived from such information shall be returned to the party which disclosed
such information.



10



--------------------------------------------------------------------------------

 
6.7.    Right of Setoff.    Purchaser and Supplier shall waive all rights of
setoff and recoupment either may have against the other or any of the other’s
Affiliates with respect to all amounts which may be owed from time to time
pursuant to this Agreement.
 
6.8.    Indemnification.    With respect to PET Preforms manufactured by
Supplier pursuant to this Agreement, Purchaser shall defend, indemnify and hold
Supplier and its Affiliates and their respective officers, directors, employees,
successors and permitted assigns harmless against any and all liability, damage,
loss, cost or expense arising out of (i) the manufacture, use or sale of such
PET Preforms or any products liability arising therefrom (except any liability
directly related to and directly caused by the gross negligence or willful
misconduct of Supplier in manufacturing the PET Preforms) and (ii) all claims,
suits or actions for bodily injuries suffered in connection with the operations
or maintenance of the Voghera Assets and arising out of Purchaser’s breach of
this Agreement, negligence or willful misconduct. Furthermore, Purchaser shall
indemnify, defend and hold Supplier and its Affiliates and their respective
officers, directors, employees, successors and permitted assigns harmless
against all damages, claims, judgments, decrees, costs, expenses and demands for
unfair competition or infringement of any United States or foreign trademark or
copyright as a direct result of Supplier’s manufacture of PET Preforms for
Purchaser conforming to the specifications required by Purchaser or the failure
of such conforming PET Preforms to comply with any federal, state, local or
other law or regulation. Supplier shall not settle any claim for which it is
entitled to indemnification hereunder without the written consent of Purchaser,
which consent shall not be unreasonably withheld.
 
ARTICLE VII
 
MISCELLANEOUS
 
7.1.    Notices.
 
All notices and other communications required or permitted hereunder shall be in
writing, shall be deemed duly given upon actual receipt, and shall be delivered
(a) in person, (b) by registered or certified mail, postage prepaid, return
receipt requested or (c) by facsimile or other generally accepted means of
electronic transmission (provided that a copy of any notice delivered pursuant
to this clause (c) shall also be sent pursuant to clause (b)), addressed as
follows:
 
if to Purchaser, to:
 
Constar International Inc.
One Crown Way
Philadelphia, PA 19154-4599
Attention: Michael J. Hoffman
Facsimile:
 
if to Crown, to:



11



--------------------------------------------------------------------------------

 
Crown Cork Italy S.p.A.
Via Lomellina 134
27058 Voghera
Attention: Paolo Minardi
Facsimile:
 
with a copy to
 
Crown Cork & Seal Company, Inc.
One Crown Way
Philadelphia, PA 19154
Attention: Facsimile:
 
or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.
 
7.2.    Independent Contractor.    None of the parties is now, nor shall it be
made by this Agreement, an agent or legal representative of the other party for
any purpose, and neither party has any right or authority to create any
obligation, express or implied, on behalf of the other party, to accept any
service of process upon it, or to receive any notices of any kind on its behalf.
All activities by Supplier hereunder shall be carried on by Supplier as an
independent contractor and not as an agent for Purchaser.
 
7.3.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
 
7.4.    Dispute Resolution:  Negotiation and Arbitration.
 
7.4.1.    The parties shall attempt to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation in good faith between
executives who have authority to settle the dispute. A party shall give the
other party written notice of any dispute not resolved in the ordinary course of
business. Within 10 Business Days after delivery of such notice, the party
receiving notice shall submit to the other a written response thereto. The
notice and the response shall include: (i) a statement of each party’s
position(s) regarding the matter(s) in dispute and a summary of arguments in
support thereof, and (ii) the name and title of the executive who will represent
that party and any other Person who will accompany that executive.
 
7.4.2.    Within 10 Business Days after delivery of the notice, the designated
executives shall meet at a mutually acceptable time and place, and thereafter,
as often as they reasonably deem necessary, to attempt to resolve the dispute.
All reasonable requests for information made by one party to any other shall be
honored in a timely fashion. All negotiations conducted pursuant to this Section
7.4 (and any of the parties’ submissions in



12



--------------------------------------------------------------------------------

contemplation hereof) shall be deemed Confidential Information and shall be
treated by the parties and their representatives as compromise and settlement
negotiations under the United States Federal Rules of Evidence and any similar
state rules.
 
7.4.3.    If the matter in dispute has not been resolved within 30 days after
the first meeting of the executives to attempt to resolve the dispute, either
party may submit the dispute to binding arbitration to the Philadelphia,
Pennsylvania office of the American Arbitration Association (“AAA”) in
accordance with the procedures set forth in the Commercial Arbitration Rules of
the AAA.
 
7.4.4.    The Commercial Arbitration Rules of the AAA, as modified or revised by
the provisions of this Section 7.4, shall govern any arbitration proceeding
hereunder. The arbitration shall be conducted by three arbitrators selected
pursuant to Rule 13 of the Commercial Arbitration Rules, and pre-hearing
discovery shall be permitted if and only to the extent determined by the
arbitrator to be necessary in order to effectuate resolution of the matter in
dispute. The arbitrator’s decision shall be rendered within 30 days of the
conclusion of any hearing hereunder and the arbitrator’s judgment and award may
be entered and enforced in any court of competent jurisdiction.
 
7.4.5.    Resolution of disputes under the procedures of this Section 7.4 shall
be the sole and exclusive means of resolving disputes arising out of or relating
to this Agreement; provided, however, that nothing herein shall preclude the
Parties from seeking in any court of competent jurisdiction temporary or interim
injunctive relief to the extent necessary to preserve the subject matter of the
dispute pending resolution under this Section 7.4.
 
7.5.    Consent to Jurisdiction.
 
Supplier and Purchaser hereby agree and consent to be subject to the exclusive
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania, and in the absence of such Federal jurisdiction, the parties
consent to be subject to the exclusive jurisdiction of any state court located
in the City of Philadelphia and hereby waive the right to assert the lack of
personal or subject matter jurisdiction or improper venue in connection with any
such suit, action or other proceeding. In furtherance of the foregoing, each of
the parties (i) waives the defense of inconvenient forum, (ii) agrees not to
commence any suit, action or other proceeding arising out of this Agreement or
any transactions contemplated hereby other than in any such court (other than
the mandatory submission to arbitration in accordance with Section 7.4), and
(iii) agrees that a final judgment in any such suit, action or other proceeding
shall be conclusive and may be enforced in other jurisdictions by suit or
judgment or in any other manner provided by law.
 
7.6.    Entire Agreement.    This Agreement constitutes the entire understanding
of the parties hereto with respect to the subject matter hereof and supersedes
any prior agreement or understanding, written or oral, relating to the subject
matter of this Agreement.



13



--------------------------------------------------------------------------------

 
7.7.    Successors/No Third Party Beneficiaries.    This Agreement shall not be
assignable, except that (i) Supplier may, after giving notice to Purchaser,
assign its rights and obligations under this Agreement so long as the assignee
agrees in writing to assume Supplier’s obligations hereunder; provided, that
Supplier shall not assign its rights and obligations under this Agreement to a
competitor of Purchaser in the PET preform and container industry without the
prior written consent of Purchaser, and (ii) Purchaser may, and hereby gives
notice to Supplier that it intends to, pledge its rights and obligations under
this Agreement to its lenders as collateral to secure indebtedness outstanding
under its senior secured credit facility and all renewals, refundings,
refinancings and replacements thereof. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to or shall (a) confer on any person other than the parties hereto
and their respective successors or permitted assigns any rights (including third
party beneficiary rights), remedies, obligations or liabilities under or by
reason of this Agreement, or (b) constitute the parties hereto as partners or as
participants in a joint venture. This Agreement shall not provide third parties
with any remedy, claim, liability, reimbursement, cause of action or other right
in excess of those existing without reference to the terms of this Agreement.
 
7.8.     Severability.    If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. If any of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be valid and enforceable to the
extent compatible with the applicable law or the determination by a court of
competent jurisdiction.
 
7.9.    Counterparts.    This Agreement and any amendments hereto may be
executed in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement.
 
7.10.    Section Headings; Interpretive Issues.    The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement. Supplier
and Purchaser have participated jointly in the drafting and negotiation of this
Agreement. In the event any ambiguity or question of interpretation or intent
arises, this Agreement shall be construed as if drafted jointly by Supplier and
Purchaser and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.



14



--------------------------------------------------------------------------------

 
7.11.    Effectiveness.    The terms of this Agreement shall not become
effective until the Initial Public Offering Date.
 
7.12    Pronouns.    Whenever the context may require, any pronouns used herein
shall be deemed also to include the corresponding neuter, masculine or feminine
forms.
 
7.13.    Further Assurances.    The parties shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and take such other action as may be necessary or advisable to carry out their
obligations under this Agreement and under any exhibit, document or other
instrument delivered pursuant hereto.
 
7.14.    Amendment and Modification.    This Agreement may not be amended or
modified except by written instrument duly executed by the parties hereto. No
course of dealing between or among any persons having any interest in this
Agreement will be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any person under or by reason of
this Agreement.



15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
CONSTAR PLASTICS OF ITALY S.R.L.
By:
 
/s/    MASSIMILIANO MANCUSI

--------------------------------------------------------------------------------

   
Name: Massimiliano Mancusi
Title: Special Attorney

 
CROWN CORK ITALY S.P.A.
By:
 
/s/    PAOLO MINARDI

--------------------------------------------------------------------------------

   
Name: Paolo Minardi
Title: Managing Director



16



--------------------------------------------------------------------------------

Schedule A
 
Existing PET Preforms and Prices
 
In EUR
Preform cost

--------------------------------------------------------------------------------

  
28g

--------------------------------------------------------------------------------

  
47g

--------------------------------------------------------------------------------

    
PET resin
  
X
  
X
  
(assumes 1% spoilage)
Masterbatch
  
X
  
X
  
(assumes 1% spoilage)
Voghera conversion cost, includes packaging
  
4.85
  
5.87
         

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

    
Ex-works price
  
X
  
X
         

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

    

 
PET resin = preform weight in grammes x % PET x PET price x 1,01
 
Masterbatch = preform weight in grammes x % masterbatch x masterbatch price x
1,01
 
Voghera conversion costs assumes that the PET equipment sold to Constar is being
leased back for zero rent



--------------------------------------------------------------------------------

Schedule B
 
Constar Customers
 
Coca-Cola Bevande Italia Spa and any other Affiliates of The Coca-Cola Company
located in Italy



--------------------------------------------------------------------------------

 
Schedule C
 
Voghera Assets
 
DESCRIPTION
 
mould 48 cavity (# 96024)
mould 48 cavity (# 96023)
mould 96 cavity (# 96054)
differences in charging moulds
cooling system moulds
injection machine 48 cavity
injection machine 48 cavity
injection machine 96 cavity
differences in charging injection machine
n° 3 dehumidifiers Husky
n° 3 water coolers
n° 6 air condensers
n° 2 Somos drier D 900
n° 1 Somos drier D1600
n°5 Silos
PET transport system
PET transport system
LX300 PET machine P100/120 E100
servo B robot & flat belt conveyor
travelling bridge-crane
rotative compressor Kaeser
refrigerating drier
dischargers
n°2 three-phase transformers
measuring device unit masterbach
electrical cabinet
blowing machine + switchboard
miscellaneous
miscellaneous
 
conveyor
air compressor
emergency
miscellaneous
 
manutention injection mold 48 cavity
manutention injection mold 48 cavity
manutention injection mold 96 cavity
 
electrical equipment for conditioning
conveyor belt cooling system
 
mould Coca Cola 1/2 litre
Kaeser compressor
 
materials to breathe in rarefied air
 
conveyor
hydraulic pump
vibrating table